Title: Thomas Jefferson to David Higginbotham, 12 September 1811
From: Jefferson, Thomas
To: Higginbotham, David


          
                  Sir 
                   
                     Monticello 
                     Sep. 12. 11
          
		  
		  
		  
		  
		  
		  
		   The lot in Richmond which is the subject of your enquiry, mr Jefferson was some time ago authorised to sell whenever he could get what I gave for it, and a fair interest on it, that is to say, adding prin interest to principal at every doubling of the latter at 6. percent.
			 
		  
		  I gave Colo Byrd for the lot £25. Jan. 8. 1774. it in that period there would be two consolidations of interest with the principal, so that on the 8th of this month it would amount to D209. 
                     £132.
			 
		   
		  
		  
		   it is lot No 335. open on one side to the road or street, on another to the beach or common shore of the river, on a third bounded by No 334. formerly the property of Patrick Coutts, & on the fourth side by the remaining part of 335. formerly the property of R. C. Nicholas, & afterwards of mr Amblar 
                  Ambler. it contains 825. square yards,
			 which brings the price to about 
                     not quite 6. cents a square foot, at this time, but increasing with the interest.
		  
		   
		  I have also 4. or 5 lots at Beverley town, Westham, on one of which is the ferry landing. they cost £4–6 a piece about 60. years ago. the ferry is probably now of value, but must become so with the increase of the country, as there cannot be another nearer than Richmond. as land, they
			 would sell probably at £25. the acre, at which price I would sell them. the paiments would be a present credit in my account with you. I wish it may suit you to take the whole. accept my respects
          
            Th:
            Jefferson
        